Allowable Subject Matter

Claims 5-8 are allowed in light of the amendment filed on 03/08/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A battery pack replacement and explosion-proof system: Start to control the second battery pack robot system and the ferry robot to uninstall and install the first battery pack and the second battery pack; the second connection point of the first power supply protector's grounding conductor unloads and absorbs the large current entering along the first power line; the third connection point unloads and absorbs the large current along the second power line; the fifth connection point of the second power surge protector unloads and absorbs the large current along the third power line; the sixth connection point unloads and absorbs the large current along the fourth power line; the first connection point and the fourth connection point unloads 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B